In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-908V
                                      Filed: July 31, 2017
                                        UNPUBLISHED


    DANIEL DIVACK,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Influenza (Flu)
                                                             Vaccine; Guillain-Barre Syndrome
    SECRETARY OF HEALTH AND                                  (GBS)
    HUMAN SERVICES,

                       Respondent.


Danielle Strait, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On August 20, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine administered on September 29, 2012. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.
        On July 31, 2017, respondent filed his Rule 4(c) report in which he states that he
does not contest that petitioner is entitled to compensation in this case. Respondent’s
Rule 4(c) Report at 1. Specifically, “[i]t is respondent’s position that petitioner has
satisfied the criteria set forth in the newly revised Vaccine Injury Table (“Table”) and the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Qualifications and Aids to Interpretation (“QAI”). Id. at 3. Respondent further agrees
that “[a]lthough the revised Table only governs petitions filed on or after the effective
date of the final rule, the evidence shows that petitioner suffered GBS following the
administration of a seasonal flu vaccine, and that the onset occurred within the time
period specified in the Table.” Id. at 3-4. Therefore, “[r]ecognizing that petitioner may
re-file this petition and be afforded a presumption of causation under the revised Table,
respondent will not contest entitlement to compensation in this case.” Id. at 4 (internal
citation omitted).
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master